DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itay Katz US 2016/0179205 A1, published 06/23/2016, hereinafter “Katz”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.




Independent claims 1, 6, 8 and 9:
Katz discloses an information processing apparatus for displaying, on a display apparatus, a screen that includes items selectable by a user (Fig. 1), the information processing apparatus comprising: 
a display control unit configured to display ([0031] – display), in response to detection of a predetermined motion of the user relative to an input apparatus when a first screen is displayed ([0036] [0037][0043] – pointing of the finger to a icon), a second screen based on a position at which the user is looking on the first screen ([0047] [0049] – second information is displayed based on selection of element which is based on an offset); and 
a receiving unit configured to receive an input to the second screen, based on an operation performed by the user on the input apparatus ([0049] – second gesture at second information).

Claim 2:




Claim 3: 
Katz teaches wherein the display control unit displays the first screen when a distance between the at least the part of the user's body and the input apparatus is equal to a first distance (note the first screen is displayed until a selection is made), and displays the second screen when the distance between the at least the part of the user's body and the input apparatus is equal to a second distance that is closer than the first distance ([0046] – tapping motion).

Claim 5: 
Katz teaches wherein the display control unit displays the first screen in a case where the user has not looked at the second screen for a predetermined period of time when the second screen is displayed ([0046]).

Claim 7:
	Claim 7 recites substantially similar subject matter as that of claim 6 and in further view of the following is rejected for the same reasoning.
	Katz teaches a moving body ([0030] - vehicle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Tae-hwan Cha US 2010/0229125 A1, published 09/09/2010, hereinafter “Cha”.

Claim 4:
Katz teaches displaying a first and second screen.  Katz does not teach wherein the display control unit displays the first screen in response to a predetermined gesture being performed by the user when the second screen is displayed.
Cha discloses a similar method of using a motion gesture to display a first and second screen.  Cha teaches wherein the display control unit displays the first screen in response to a predetermined gesture being performed by the user when the second screen is displayed (Fig. 2 – up and down hand gestures to display next or previous screen.
	It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the return to the previous screen of Cha with the system of Katz to provide the user with the ability to move back to a previous screen easily and efficiently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175